Name: Council Regulation (EC) No 1347/2001 of 28 June 2001 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  marketing;  agricultural structures and production;  Europe
 Date Published: nan

 Avis juridique important|32001R1347Council Regulation (EC) No 1347/2001 of 28 June 2001 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 182 , 05/07/2001 P. 0003 - 0004Council Regulation (EC) No 1347/2001of 28 June 2001supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 17(2) thereof,Whereas:(1) Additional information was requested for a name notified by Germany under Article 17 of Regulation (EEC) No 2081/92 in order to ensure that it complied with Articles 2 and 4 of that Regulation. That additional information shows that the name complies with the said Articles. It should therefore be registered and added to the Annex to Commission Regulation (EC) No 1107/96(2).(2) Following notification of the application by the German authorities to register the name "Bayerisches Bier" as a protected geographical indication, the Dutch and Danish authorities informed the Commission of the existence of trade marks used for beer which include that name.(3) The information provided confirms the existence of the name "Bavaria" as a valid trade mark. In view of the facts and information available, it was, however, considered that registration of the name "Bayerisches Bier" was not liable to mislead the consumer as to the true identity of the product. Consequently, the geographical indication "Bayerisches Bier" and the trade mark "Bavaria" are not in the situation referred to in Article 14(3) of Regulation (EEC) No 2081/92.(4) The use of certain trade marks, for example, the Dutch trade mark "Bavaria" and the Danish trade mark "HÃ ¸ker Bajer" may continue notwithstanding the registration of the geographical indication "Bayerisches Bier" as long as they fulfil the conditions provided for in Article 14(2) of Regulation (EEC) No 2081/92.(5) In accordance with Article 3 of Regulation (EEC) No 2081/92, the generic nature of a name hindering its registration must be assessed with regard to the Community situation as a whole. In this particular case, despite evidence to the effect that the terms "bajersk" and "bajer", Danish translations of the name "Bayerisches", are becoming synonyms for the term "beer" and hence a common name, the generic nature of the name "Bayerisches" or its translations in other languages and Member States has not been demonstrated.(6) The Committee established under Article 15 of Regulation (EEC) No 2081/92 has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The name in the Annex to this Regulation shall be added to the Annex to Regulation (EC) No 1107/96.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 28 June 2001.For the CouncilThe PresidentB. Rosengren(1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 2796/2000 (OJ L 324, 21.12.2000, p. 26).(2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 913/2001 (OJ L 129, 11.5.2001, p. 8).ANNEXBeerGERMANYBayerisches Bier (PGI)